t c memo united_states tax_court michael h and barbara selter petitioners v commissioner of internal revenue respondent docket no filed date michael h selter pro_se alan r peregoy for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction filed date as discussed in detail below we shall grant respondent's motion to dismiss background on date respondent mailed a notice_of_deficiency to michael h and barbara selter the selters or petitioners determining a deficiency of dollar_figure in their federal_income_tax for respondent mailed the notice to petitioners at their last_known_address namely selkirk drive bethesda maryland petitioner michael h selter is a partner ina law firm located in washington d c on wednesday date at approximately a m the tax_court mailroom received an envelope containing the selters' petition contesting the notice_of_deficiency described above the envelope bears a preprinted address label listing the name and address of mr selter's law firm as the sender and the envelope identifies the court as the addressee notably the envelope does not bear any postage nor does it bear any type of postmark there is no adhesive or sticky residue in the upper right-hand corner of the envelope suggesting that postage may never have been affixed thereto further the envelope is not torn damaged or unusually soiled nor does it appear to have been abused and there are no marks or notations on the envelope indicating that it was misdirected or otherwise delayed in transit affixed to the envelope are a certified mail receipt ' although the court's zip code was erroneously listed on the address label as the zip code for the selters’ home address in bethesda maryland rather than the court’s correct zip code of a representative of the u s postal service testified that such an error would not have delayed the delivery of the petition to the court see also 76_tc_389 sticker no z and the anchors for the so-called certified mail green card used to confirm receipt an employee of the tax_court signed the green card on date and it was returned to petitioners in due course by the postal service the petition signed by both petitioners is dated date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioners filed an opposition to respondent's motion asserting that the petition was timely mailed to the court on date petitioners' opposition includes a declaration and a supplemental declaration signed by tyree hunt ms hunt a temporary employee of mr selter's law firm in the declaration ms hunt states that on date she delivered the envelope bearing the petition to the postal service in the supplemental declaration ms hunt states that she did not deliver the envelope bearing the petition to the postal service but rather left the envelope with other office mail for in-house pickup by a postal carrier this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared pincite unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the hearing and offered argument in support of respondent's motion to dismiss also respondent called as a witness waverly vaughan ms vaughan supervisor of operations at the u s postal service located on brentwood road in washington d c the u s postal service on brentwood road is responsible for delivering mail to the tax_court ms vaughan testified that certified mail item no z was received at the brentwood road postal service either late in the evening on date or very early in the morning on date ms vaughan also testified that the normal delivery time for an item mailed from one address in washington d c to another address in washington d c i sec_1 to days ms vaughan further testified that normally an envelope lacking postage would be returned to the sender or delivered to the addressee for collection of the postage due however ms vaughan acknowledged that the postal service does on occasion mistakenly deliver mail lacking postage mr selter appeared at the motions hearing and offered argument in opposition to respondent's motion when the court informed mr selter that the court would not rely on ms hunt's conflicting declarations in deciding the case mr selter requested a continuance to allow him to call ms hunt as a witness this matter was called for a second hearing at the court's motions session in washington d c both counsel for respondent and mr selter appeared at the hearing and offered argument in respect of the pending motion mr selter informed the court that he had contacted ms hunt and that she had agreed to appear at the hearing however mr selter failed to issue a subpoena to ms hunt and she did not appear to testify however the office manager of mr selter’s firm did appear and testify also during the hearing mr selter offered as an exhibit an article titled postal service gives check in the mail' a whole new twist published in the new york times on date respondent objected to the admission of the article on the ground that it was hearsay the court deferred ruling on the admissibility of the article discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c see 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency see sec_6213 there is no dispute that respondent mailed the notice_of_deficiency to petitioners at their last_known_address on date accordingly the 90-day period for filing a timely petition with the court expired on wednesday date see id the petition in this case was not filed until wednesday date although the petition was not timely filed petitioners maintain that the petition was timely mailed to the court on date days before the expiration of the 90-day period and days before the date the petition was delivered to the court in particular petitioners offered evidence that on date petitioner michael h selter directed ms hunt to mail the petition to the court petitioners offered circumstantial evidence that ms hunt may have placed the petition in an envelope bearing postage from the law firm's private postage meter and may have placed the envelope with the firm's outgoing mail for pickup by a postal carrier in the lobby of the office building where the firm is located sec_7502 provides that in certain circumstances a timely mailed petition will be treated as though it were timely filed where the postmark in question is made by a private postage meter the provisions implementing the timely mailing timely filing rule are contained in sec_301_7502-1 b proced admin regs which provides as follows bo if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document that the delay in receiving the document was due to a delay in the transmission of the mail and the cause of such delay if the envelope has a postmark made by the united_states post office in addition to the postmark not so made the postmark which was not made by the united_states post office shall be disregarded and whether the envelope was mailed in accordance with this subdivision shall be determined solely by applying the rule_of a of this subdivision emphasis added the validity of this regulation has been upheld see 566_f2d_646 9th cir affg tcmemo_1975_195 420_f2d_491 2d cir affg 51_tc_869 based upon the record presented we conclude that petitioners cannot avail themselves of the timely mailing timely filing rule set forth in sec_301_7502-1 6b proced admin regs in the first instance the controlling regulation contemplates that the timely mailing timely filing rule may be invoked where the petition is delivered to the court in an envelope or wrapper that contains a timely private postage meter postmark the envelope bearing the petition arrived at the court without any postmark indicating the date that it was mailed to the court although we will allow extrinsic evidence to prove the date of mailing where an envelope lacks a postmark see 65_tc_548 there is absolutely no indication that any type of postage was ever affixed to the envelope see sec_7502 regarding mailing requirements specifically including the requirement that postage be prepaid we are not persuaded by petitioners' circumstantial evidence that a timely private postage meter label was properly applied to the envelope even assuming for the sake of argument that petitioners have proven that the envelope bearing the petition was placed in the mail with a timely private postage meter postmark of date sec_301_7502-1 6b proced admin regs further requires that the petition be delivered to the court within the ordinary mailing time for that class of mail we accept ms vaughan's testimony that the ordinary delivery time for an item mailed from one location in washington d c to another location in washington d c i sec_1 to days the petition in this case was delivered to the court days after it was allegedly mailed and days after the expiration of the 90-day filing period it follows that the petition was not delivered to the court within the ordinary mailing time where a petition is mailed to the court in an envelope bearing a private postage meter postmark but the petition is not delivered to the court within the ordinary mailing time for that class of mail a taxpayer seeking to rely on the timely mailing timely filing rule must establish that the petition was actually deposited in the mail before the expiration of the 90-day period that the delay in receiving the petition was due to a delay in the transmission of the mail and the cause of the delay petitioners have not offered persuasive proof with respect to the date that the petition was actually placed in the mail we have nothing but ms hunt's conflicting declarations regarding her handling of the petition at best we are left to speculate that the envelope bearing the petition was left in the lobby of mr selter's office building on or about date for pickup by a postal carrier moreover there is no evidence in the record demonstrating that the delay in the delivery of the petition to the court was due to a delay in the -- - transmission of the mail or the cause of such delay under the circumstances we hold that the petition was not timely filed as a final matter petitioners erroneously contend that the petition should be deemed to have been timely filed pursuant to the common-law mailbox rule the common-law mailbox rule provides that proof of a properly mailed document creates a presumption that the document was delivered and actually received by the addressee see 92_tc_793 affd 909_f2d_1156 cir and cases cited therein there is no question in this case that the petition was delivered to the court on date however petitioners must establish that the petition was timely mailed to the court given the lack of satisfactory proof that the petition was placed in the mail within the 90-day filing period prescribed in sec_6213 petitioners' reliance on the common-law mailbox rule is misplaced we agree with respondent that the new york times article that petitioners offered into evidence in this case contains hearsay nevertheless we admit the article into evidence although the article indicates that the u s postal service experienced difficulties delivering certified mail in various jurisdictions during the period april through date the article does not mention washington d c as a trouble spot and we do not consider the article to be persuasive evidence that the delay in the delivery of the petition in this case was due to a delay in the transmission of the mail or the cause of such delay consistent with the preceding discussion we shall grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered although petitioners cannot pursue their case in this court petitioners are not without a remedy in short petitioners may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the court of federal claims see 55_tc_138
